Title: From Thomas Jefferson to Mayer & Brantz, 18 January 1808
From: Jefferson, Thomas
To: Mayer & Brantz


                  
                     Messrs. Mayer & Brantz 
                     
                     Washington Jan. 18. 08.
                  
                  Necessary occupations have prevented my sooner acknoleging your kind favor of the 9th. always desirous of trying the merits of new races of animals, and of adding them, if worthy, to our national stock, I accept with thankfulness the Bengal kids you are so kind as to offer me. the only safe conveyance will, I believe, be by some of the vessels constantly plying between Baltimore & this place or it’s vicinities. their passage & the care of them will be paid here. but this cannot be till the ice breaks up. the Bengal ewe of mr Brantz’s importation, which was given me, died after leaving me a pair of half-breeds, of which we are taking care at Monticello, in order to know their merit.   It may perhaps be of some convenience to you to know that, during the present embargo, the government proposes to send monthly packets to Europe for the purpose of it’s foreign correspondence. these will go to Brest, Lisbon, & Cadiz, and by them you may have safe conveyances for any letters, which will readily find their way from those ports. the first will sail about the 1st. of the next month, probably from New York; tho’ the date & port will be more particularly and publicly made known for the convenience of the merchants.
                  Your kindnesses heretofore in the importation of books for me, encourage me to trouble you again in that way. if through your correspondent who executed my last commission so exactly, or through any other, you could procure for me the books subjoined to this letter, it would confer a great obligation on me. it seems unfair to be adding such small affairs to your greater concerns, but having no correspondence on the continent of Europe which can supply my wants in that line I find myself obliged to appeal to your experienced goodness. I pray you to accept my salutations & assurances of great esteem & respect.
                  
                     Th: Jefferson 
                     
                  
                  
                     
                        
                           
                           
                           The 71st. & subsequent livraisons of the Encyclopedie methodique. [I possess the 70th. & all the preceding livraisons.] unbound.
                        
                        
                           bound.
                           {
                           Linnaei Systema naturae. editio XIII. Gmelin
                     
                        
                        
                             Linnaei Genera plantarum. editio VIII. Schreber. 2. vols. Frankfor 1789-91.
                        
                        
                             Linnaei Species plantarum curante Wildenow. Berolini 1797. to 1808.
                        
                        
                           
                           
                           the 5th. vol. of Le Botaniste Cultivateur de Dumont-Courset. [I possess the 4. first vols.] unbound.
                        
                     
                  
               